— Appeal by the defendant from two judgments of the Supreme Court, Kings County (Heller, J.), both rendered October 17, 1987, convicting him of attempted robbery in the second degree under indictment No. 7582/85, and robbery in the first degree under indictment No. 2358/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We find that the defendant was properly sentenced in accordance with the plea bargain agreements. The defendant was fully advised that the promised sentences would be en*653hanced if he failed to appear on the scheduled sentencing date. The defendant failed to appear, a bench warrant was issued and he was subsequently arrested on the warrant. His excuse for his nonappearance, i.e., that he had attended an out-of-State funeral two days prior to the scheduled sentence date, was patently insufficient. Under the circumstances, the sentences imposed were neither a violation of the plea agreements nor excessive (see, People v Sharlow, 116 AD2d 603, 604; People v Bell, 110 AD2d 902; People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.